Mr. Justice Sterrett
delivered the opinion of the court February 16th, 1885.
It appears from the docket entries of the Court below that on March 10th, 1884, James Dolan was licensed to keep a hotel, and on the 17th of same month he was ruled “to show cause why the license granted to him should not be revoked.” Service of the rule was duly accepted by his attorney, testimony was taken and the case set down for argument. After several continuances, it was heard and held under advisement, and on May 27th the rule to show cause, &c., was made absolute. On the following day Dolan made affidavit, entered into recognizance with sureties, &c., and appealed from the order of Court revoking his license. A few days thereafter a writ *566of certiorari, to remove the record, was received and filed. With the exception of the original petition for license, the foregoing is a correct summary of the facts exhibited by the record presented to us for review.
It is scarcely necessary to say that no appeal is given in such cases, and if it were not for the fact that we may review the proceeding on the writ of certiorari, the case might be summarily disposed of by quashing the appeal.
In considering the case on the certiorari, we are necessarily restricted to what appears on the face of the record proper. If manifest error does not there appear, the order complained of must be affirmed. The testimony, remonstrances, &c., brought up with the record, form no "part thereof, and cannot be resorted to for any purpose: Peet v. City of Pittsburgh, 15 Norris, 218.
If the Court of Quarter Sessions had jurisdiction of the subject matter and the plaintiff in error had his day in Court, it must be presumed, until the contrary appears by the record, that the proceedings were regular. Omnia prcesumunter rite esse acta.
The Act of March 22d, 186T, Purd. 945, pi. 29, provides that it shall be lawful for the Courts of Quarter Sessions “ to hear petitions, in addition to that of the applicant, in favor of and remonstrances against the .application for such license, and in all cases to refuse the same whenever, in the. opinion of said Court, having due regard to the number and character of the petitioners for and against such application, such license is' not necessary for the accommodation of the public, and entertainment of strangers and travelers; and, upon sufficient cause being shown, the said Courts shall have power to revoke any license granted-by them.” The Court therefore had jurisdiction of the subject; it had the power, “upon sufficient cause being shown,” to revoke the license which it had granted- to plaintiff in error. He was duly brought into Court, testimony was taken, and, as the record shows, after hearing and due consideration the Court, in the exercise of the discretion with which it was invested, revoked the license. If there was anything on the face of the record to show affirmatively that the Court acted arbitrarily and without cause, or that the cause shown was wholly insufficient, it would exhibit such an abuse of discretion as would demand a reversal of the order complained of; but nothing of the kind appears in the record before us, and we have no right to go outside in search of something on which to convict the Court below of error, nor do we feel disposed to do so.
Appeal quashed, and order revoking the license granted to plaintiff in error, affirmed.